Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1 and 2 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2008/0028281 A1 to Miyazaki et al (herein referred to as Miyazaki).
Referring to claim 1, Miyazaki discloses a transmitting method for transmitting information, comprising:      generating dummy data to add the dummy data to information (Figure 1, dummy bits K0; Figure 10 also shows various ways the dummy data is added to the information bits);      performing erasure correction coding on the information with the dummy data to generate parity packets (Figure 1, element N1 & [0113]); and      transmitting the information and the parity packets without transmitting the dummy data (Figure 1, element N & [0113], dummy data is deleted, therefore, not transmitted), wherein      the dummy data is generated to add the dummy data to the information if a length of the information is smaller than a threshold ([0176] describes adding dummy bits using a rate-match algorithm; this is a reference back to [0034] that explains when an information bit size is less than 40 bits, then filler bits are inserted to reach the 40 bit size; this is equivalent to inserting “dummy data” when the length of information is smaller than a threshold, the threshold being 40 bit in this example).
Referring to claim 2, Miyazaki discloses wherein the threshold is determined based on a size of a processed unit for coding ([0034] describes the 40-bit size would be the threshold since it’s the information bit size).
Response to Arguments
Applicant's arguments filed July 12, 2022 have been fully considered but they are not persuasive. On pages 5-6 of the Remarks, Applicant argues that Miyazaki does not disclose “the dummy data is generated to add the dummy data to the information if a length of the information is smaller than a threshold.”       To add clarity to the rejection made above, Miyazaki does, in fact, disclose this limitation.  Paragraph [0176] describes an embodiment in which dummy bits are added.  Specifically, the paragraph states, “…for example, the rate-match pattern algorithm stipulated in 3GPP W-CDMA can be used to determine positions and add dummy bits.”  This is a reference back to paragraph [0034] which describes the referenced 3GPP W-CDMA in more detail. Specifically, the paragraph states, “Hence in order to make the information bit size 40 bits when the information bit size is less than 40 bits, “0”-value bits are inserted as filler bits….Then the respective blocks are encoded…including the filler bits.”  This clearly shows that Miyazaki applies the W-CDMA teaching by adding dummy data when the length of information is a smaller than a threshold.  In this example, the threshold is equivalent to 40 bits since that is the information bit size used for encoding.  Therefore, this argument is, respectfully, not persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin Knapp whose telephone number is (571)270-3008. The examiner can normally be reached 8:00 am - 4:30 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Justin R. Knapp
Primary Examiner
Art Unit 2112



/JUSTIN R KNAPP/Primary Examiner, Art Unit 2112